 

Exhibit 10.2

 

WNBA MEMBERSHIP AGREEMENT

 

The parties to this Agreement dated January 28, 2003 are WNBA, LLC, a Delaware
limited liability company (“WNBA”); Mohegan Basketball Club LLC, a limited
liability company formed pursuant to the laws of the Tribe (as hereinafter
defined) (the “Team Member”); the Mohegan Tribal Gaming Authority, an
instrumentality of the Tribe (the “Authority”); and solely for the purposes of
Sections 5.5, 7(e), 10(a), 10(c), 11.5, 11.6 and 11.7 below, the Mohegan Tribe
of Indians of Connecticut, a federally recognized Indian tribe (the “Tribe”).

 

RECITALS

 

A.    WNBA owns (i) a league of women’s professional basketball teams known as
the “Women’s National Basketball Association” or “WNBA” (the “League”), (ii) the
Media Company, which owns all of the telecast, radio broadcast, sponsorship and
merchandise licensing rights pertaining to the League and its teams, and (iii)
the League Company, which WNBA has retained to perform certain League functions
on its behalf.

 

B.    WNBA wishes to grant to the Team Member and the Team Member wishes to
acquire from WNBA, a membership in the League and the right to own and operate a
professional basketball team in the League (the “Team”) that plays its home
games in Montville, Connecticut (the “Area”), on the terms and conditions set
forth in this Agreement.

 

Accordingly, it is agreed as follows:

 

1.    Definitions. As used in this Agreement, the following terms shall have the
following meanings:

 

“Agreement” shall mean this WNBA Membership Agreement (including each of the
schedules and exhibits hereto) and each agreement, document and instrument
executed and delivered by the parties contemporaneously with the execution and
delivery of this WNBA Membership Agreement, in each case as amended from time to
time.

 

“Area” shall have the meaning set forth in the Recitals to this Agreement.

 

“Arena” shall have the meaning set forth in Section 2.3(b).

 

“Arena Commitment” shall have the meaning set forth in Section 2.3(b).

 

“Authority” shall mean The Mohegan Tribal Gaming Authority, an instrumentality
of the Tribe.

 

“Board” shall mean the Board of Governors of WNBA appointed pursuant to the WNBA
LLC Agreement.

 

“Claims” shall have the meaning set forth in Section 9(a).



--------------------------------------------------------------------------------

 

“Governing Documents” shall have the meaning set forth in Section 8.1(f).

 

“Intellectual Property” shall mean the name, logos, symbols, designs, insignias,
emblems and other identifying marks, and the patents, trademarks, copyrights and
other intellectual property of every nature, pertaining to the Team and the
League; provided, however, that in no event shall Intellectual Property include
the names “Mohegan” or “Mohegan Sun” or any tribal symbols of the Tribe, except
to the extent included in the Team Intellectual Property as provided in this
Agreement or as otherwise agreed by the Team Member and the Media Company.

 

“League” shall have the meaning set forth in the Recitals to this Agreement.

 

“League Company” shall mean WNBA Operations, LLC, a Delaware limited liability
Company, and its successors and assigns.

 

“League Entities” shall mean WNBA, the League Company, the Media Company and any
other entities in which WNBA from time to time has a direct or indirect interest
that own or operate the League or businesses relating to the League.

 

“League Functions” shall have the meaning set forth in Section 6.1.

 

“League Rules” shall have the meaning set forth in Section 5.2.

 

“Local Radio” shall mean radio broadcasts of some or all of the Team’s
pre-season and regular season League games by one or more conventional radio
broadcast stations located in the Team’s home state and within the area
consisting of 500 miles from the corporate or unincorporated limits of the Area,
provided that none of those radio stations is located within the Territory
assigned to another League team. The location of a radio station shall be
determined in accordance with standards applicable to the League teams
generally.

 

“Local Sponsorships” shall mean the rights, subject to and in accordance with
League Rules, (i) to sponsor the Team solely in its Territory, (ii) to execute
promotions (including premiums) relating to the Team solely in its Territory,
(iii) to advertise on Local Radio and Local Television broadcasts, (iv) to sell
or use signage in the Training Facilities and in the Arena for promotional or
commercial purposes, and (v) to sell or use advertising opportunities on the
Team’s website to the extent permitted by League Rules.

 

“Local Television” shall mean telecasts of some or all of the Team’s pre-season
and regular season League games (i) by one or more television stations (using
conventional over-the-air television devices) that are located in the Team’s
home state or within the area consisting of 150 miles from the corporate or
unincorporated limits of the Area, provided that none of those television
stations is located within the Territory assigned to another League team or is
an over-the-air television station whose signal is distributed by common carrier
or resale common carrier via satellite (or by other similar means of
distribution) to more than ten million (10,000,000) television households (as
reported by A.C. Nielsen Co. or by such other standard generally

 

2



--------------------------------------------------------------------------------

 

accepted in the television industry) located outside of the Team’s Territory, or
(ii) by cable, satellite or any other form of non-broadcast television
distributed solely in the Team’s Territory. The location of a television station
shall be determined in accordance with standards applicable to the League teams
generally.

 

“Media Company” shall mean WNBA Enterprises, LLC, a Delaware limited liability
company.

 

“Media Functions” shall have the meaning set forth in Section 6.2.

 

“Media Rights” shall mean the rights to (i) display or deliver accounts of
League games anywhere in the world by any medium, whether now known or hereafter
developed, including all telecast and radio broadcast rights to League games,
(ii) license Sponsorship Rights, (iii) establish standards to be employed in the
telecast and radio broadcast (whether local, national or otherwise) of League
games and the requirements to be complied with by the team owners (including the
Team Member) to facilitate the telecast and radio broadcast of League games,
which shall be reflected from time to time in the League Rules, (iv) maintain
relationships with League telecasters and radio broadcasters, and (v) own,
exploit and license third parties to exploit the Intellectual Property.

 

“Membership” shall have the meaning set forth in Section 2.1.

 

“President” shall mean the individual designated as the president of WNBA
pursuant to the WNBA LLC Agreement.

 

“Secured Indebtedness” shall have the meaning set forth in Section 10(c).

 

“Significant Team Member Affiliates” shall have the meaning set forth in Section
5.2.

 

“Sponsorship Rights” shall mean all commercial rights relating to the League and
its teams, including the rights (i) to sponsor the League, its teams
collectively and/or one or more of its teams individually, (ii) to execute
promotions (including premiums) relating to the League, its teams collectively
and/or one or more of its teams individually, (iii) to advertise on any or all
telecasts and radio broadcasts of League games, (iv) to advertise on any or all
signage at League games, (v) to use rights granted by the Media Company,
including rights to the Intellectual Property and “official designations” of the
League, its teams collectively and/or one or more of its teams individually, and
(vi) to host, operate and exploit all websites with respect to the League, its
teams collectively and/or one or more of its teams individually.

 

“Team” shall have the meaning set forth in the Recitals to this Agreement.

 

“Team Intellectual Property” shall have the meaning set forth in Section 7(b).

 

3



--------------------------------------------------------------------------------

 

“Team Member” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Territory” shall have the meaning set forth in the WNBA LLC Agreement.

 

“Training Facilities” shall mean the facilities where the Team holds its
practices and training camp.

 

“Transfer” shall mean (i) when used as a noun: any direct or indirect transfer,
sale, assignment, pledge, hypothecation, encumbrance or other disposition
(including the issuance of equity), whether for value or no value and whether
voluntary or involuntary (including by operation of law) and (ii) when used as a
verb: directly or indirectly transfer, sell, assign, pledge, hypothecate,
encumber or otherwise dispose of (including the issuance of equity), whether for
value or no value and whether voluntary or involuntary (including by operation
of law).

 

“Tribe” shall mean The Mohegan Tribe of Indians of Connecticut, a federally
recognized Indian tribe.

 

“WNBA” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“WNBA Affiliated Parties” shall have the meaning set forth in Section 9(a).

 

“WNBA LLC Agreement” shall mean the limited liability company agreement of WNBA,
as it may be amended, modified, supplemented or restated from time to time.

 

2.    Membership Grant.

 

2.1    Grant.    WNBA hereby grants to the Team Member a membership in the
League and the right to own and operate the Team in its Territory (such
membership and right being collectively referred to as the “Membership”). The
Membership shall be revocable or terminable in the manner and with the
consequences provided in this Agreement and the League Rules (including the WNBA
LLC Agreement), but otherwise shall be irrevocable and non-terminable.

 

2.2    Membership Rights.

 

(a)    The Membership shall be enjoyed by the Team Member subject to the terms
and provisions of this Agreement and League Rules. The Membership shall entitle
the Team Member, co-equally with the other owners of League teams, to all of the
collective rights, privileges and benefits enjoyed by such owners in their
capacity as such (except as provided in League Rules), including the ownership
of a membership interest in WNBA on the terms set forth in the WNBA LLC
Agreement, a counterpart of which is being executed by the Team Member
contemporaneously with the execution of this Agreement; provided, however, that
the Membership shall not entitle the Team Member to any rights, privileges or
benefits enjoyed by such owners with respect to matters relating to any League
season prior to the 2003

 

4



--------------------------------------------------------------------------------

 

League season. The Membership shall further entitle the Team Member to exercise
and exploit, in each case in accordance with and subject to League Rules, the
following local rights with respect to the Team, and to retain all revenues
derived from the exercise of those rights:

 

(i)    the right to market and sell in the Territory all tickets for the Team’s
home games;

 

(ii)    the right to authorize or conduct (whether by license, in-house
production or otherwise) Local Television of games involving the Team;

 

(iii)    the right to authorize or conduct (whether by license, in-house
production or otherwise) Local Radio of games involving the Team;

 

(iv)    the right to sell, or to authorize third parties to sell, food,
beverages, parking, yearbooks, programs, novelties and other items at the Arena
and the Training Facilities;

 

(v)    the right to license Local Sponsorships, provided that the Team Member
shall not have the right to license Local Sponsorships in any of the following
categories until the Media Company notifies the Team Member that the Media
Company’s arrangements (for the 2003 and subsequent seasons) with respect to
that category has terminated: (A) alcoholic beverages (e.g., beer, wine and
spirits) and non-alcoholic malt beverages (except that with respect to wine and
spirits, including champagne, the Team Member shall only be required to comply
with the right of first negotiation granted to Anheuser-Busch in its agreement
with the League); (B) isotonic, sport, energy and/or nutritional supplement
beverages; and (C) debit and credit cards or other payment systems containing
any Intellectual Property (affinity cards); and

 

(vi)    the right to organize camps, clinics and other marketing and promotional
activities in its Territory.

 

The Team Member shall not be entitled to exercise or exploit any other rights
pertaining to the League or its teams, all of which are expressly reserved to
the League Entities. The Authority and/or the Tribe shall not be restricted from
entering into sponsorship arrangements, advertising, affinity card deals,
signage deals or similar transactions (including any of the foregoing with
respect to the items listed in clause (v) above) relating to the Authority’s or
the Tribe’s other business activities, including the operation of the Mohegan
Sun complex, except to the extent they directly relate to the League, the Team,
Media Rights, Sponsorship Rights or use or include Intellectual Property
(provided that the Tribe and the Authority may continue to use all tribal
symbols notwithstanding that certain elements thereof may be included within
Intellectual Property), and except as provided in League Rules.

 

(b)    Pursuant to section 5.8 of the WNBA LLC Agreement, WNBA shall pay to the
Team Member a fee of $200,000 by the end of each period ending September 30,
2003, September 30, 2004 and September 30, 2005.

 

5



--------------------------------------------------------------------------------

 

2.3    Membership Obligations.

 

(a)    The Team Member shall perform all of the functions with respect to the
Team, other than the League Functions and the Media Functions, necessary for the
first class operation of a major league professional sports team, subject to and
in accordance with League Rules and the provisions of this Agreement, and shall
pay, perform and discharge all debts, liabilities, obligations and expenses
incurred in connection with the performance of those functions. Those functions
shall include, but not be limited to, each of the following:

 

(i)    acquiring rights to players and negotiating, executing, performing
(including paying compensation and providing benefits) and enforcing contracts
with those players, and fulfilling all other player related obligations, in
accordance with this Agreement and League Rules (including, for the avoidance of
doubt, all applicable collective bargaining agreements);

 

(ii)    selecting, and providing the services and paying the compensation
(including the cost of appropriate benefits) of such personnel as may be
required by League Rules;

 

(iii)    presenting the Team’s home games in a first class manner;

 

(iv)    coordinating the Team’s public relations in its Territory;

 

(v)    spending not less than $400,000 per season on Team promotion and
advertising in its Territory;

 

(vi)    conducting a training camp and Team practices and otherwise preparing
its Team for its League games;

 

(vii)    providing adequate Training Facilities either at the Arena or any other
facilities approved by the League Company;

 

(viii)    obtaining equipment and supplies (to the extent not provided by a
League Entity) for the Team’s players;

 

(ix)    obtaining all insurance required under League Rules;

 

(x)    providing transportation for the Team’s players and other personnel as
required by League Rules;

 

(xi)    providing Team players with meals, lodging and other benefits as may be
required by League Rules;

 

(xii)    in connection with games conducted at the Arena, providing visiting
team players and personnel with standard, double-bed rooms at

 

6



--------------------------------------------------------------------------------

the Mohegan Sun hotel free of charge, provided that such free lodging shall not
exceed 15 rooms per night for 2 consecutive nights for each such game, and
provided further that the Authority shall provide up to 10 additional rooms at
best available prices upon request;

 

(xiii)    initiating, defending, settling or compromising all litigations,
arbitrations and other adversarial proceedings relating to the ownership and
operation of the Team (and providing the League Company with prompt notice of
each such matter), except those that the League Company shall elect to control
as provided in Section 6.1(d);

 

(xiv)    paying when due all expenses, liabilities and obligations relating to
the operation of the Team, other than expenses, liabilities and obligations
payable by a League Entity pursuant to the performance of the League Functions
or the Media Functions, or by other League team owners; and

 

(xv)    making available to the League Entities, League sponsors and other
League Entity designees free of charge such tickets, media units and other
rights and benefits as may be required from time to time by the League Rules.

 

(b)    The Team Member shall cause the Team to play all of its home games in the
Mohegan Sun Arena or another venue approved by WNBA (the “Arena”) and shall not
have the right to cause the Team to participate in any basketball game other
than games scheduled by the League Company. The Team Member may cause the Team
to play up to two games per season, commencing with the 2003 season, in the
Hartford Civic Center in accordance with League Rules. The Arena shall comply
with League Rules, including League Rules governing the availability of dates
for the Team’s home games, amenities for players and fans and specifications for
playing and telecasting League games. For calendar years 2003, 2004 and 2005,
(i) the Authority shall provide the Arena to the Team Member at no charge, (ii)
the Team Member will receive all revenue from the sale of attendance rights (as
defined in Section 5.1(a)) and all other revenues generated at the Arena in
connection with League games, and (iii) when providing available playing dates
in accordance with League Rules, at least 50% of such dates shall be Friday
night, Saturday and Sunday dates (the commitments in this sentence are referred
to collectively as the “Arena Commitment”). For calendar years after 2005, the
Authority and the Team Member shall adhere to an Arena Commitment that complies
with League Rules. Any renewals, extensions, replacements or modifications of
the Arena Commitment shall require the approval of the League Company in
accordance with League Rules. WNBA confirms that the Arena, the Hartford Civic
Center and the Arena Commitment comply with League Rules, except for matters
that will not require substantial capital expenditures by the Team Member in
order to bring those arenas into compliance with League Rules, and that Section
1.D (Arena Draping) of the 2002 WNBA Operations Manual shall not apply to the
Team Member.

 

(c)    Except in accordance with League Rules, the Team Member shall not conduct
any of its operations outside of its Territory.

 

7



--------------------------------------------------------------------------------

 

(d)    The Team Member shall be liable to the same extent (if any) as each of
the owners of League teams for all liabilities and obligations of the League
Entities and team owners generally, whether known or unknown, liquidated or
unliquidated, fixed of contingent, disclosed or undisclosed, and whether
relating to the period prior to or after the date hereof.

 

3.    Acquisition of Players.    The Collective Bargaining Agreement between the
League and the Women’s National Basketball Players Association (“WNBPA”) expired
on September 15, 2002. The Team Member shall have all of the rights to current
and future players (through drafts or otherwise) that the Orlando Miracle would
have had if they continued to operate a League team. The future rules on
retaining those players and acquiring new players will be as a result of
collective bargaining with the WNBPA (or applicable law).

 

4.    Expansion Fee.    In consideration for the grant of the Membership and all
rights and privileges attendant thereto, the Team Member shall pay to WNBA the
amount of $10,000,000 as follows:

 

(a)    $2,000,000 upon the execution of this Agreement; and

 

(b)    $8,000,000 in installments as agreed upon by WNBA and the Team Member.

 

5.    Additional Covenants.

 

5.1    Marketing Efforts.

 

(a)    The Team Member shall use commercially reasonable efforts to sell rights
to attend (whether in the form of season, partial season or per game tickets
(group or individual), club seats, luxury suites or rights to other viewing
locations), the pre-season and regular season League games its Team will play at
the Arena (“attendance rights”). The Team Member reserves the right to
distribute tickets in connection with promotional activities of the Team Member
or the Authority and/or through complimentary distribution to the Authority’s
patrons, in each case in accordance with League Rules.

 

(b)    No later than 30 days following the date of this Agreement, the Team
Member shall develop, in concert with the WNBA Marketing and Team Business
Operations Department, a plan for the sale of attendance rights (a “Ticket
Plan”), which shall be reasonably satisfactory to the President. The Team Member
acknowledges that such Ticket Plan will require, at the Team Member’s sole cost
and expense, the prompt hiring of marketing personnel and the leasing and
outfitting of a sales and marketing center in the Area and other office and
administrative space suitable for operation of phone banks and other marketing
activities. The Team Member shall consult regularly with the WNBA Marketing and
Team Business Operations Department with respect to implementation of (and any
necessary modifications in) the Ticket Plan. In addition, once a sales effort
has begun under the Ticket Plan and until the end of the Team Member’s first
League season, the Team Member shall

 

8



--------------------------------------------------------------------------------

 

provide to the President, a report (the “Sales Report”), in form satisfactory to
the President, on the first business day of each week, of the following sales
information: (i) total number of tickets sold, on both a season ticket, partial
season ticket and per game basis (group or individual); the date and
counterparty to all season ticket and partial season ticket agreements and, if
longer than one year, the term of such agreements; the number of tickets sold
under each such agreement; the amount of the deposit received under each such
agreement; the total amount due under each such agreement; the dates on which
all subsequent payments are to be made under each such agreement; and the seat
location assigned to and accepted by that ticket subscriber; and (ii) total
number of club seats and luxury suites sold; the date and counterparty to each
club seat and luxury suite agreement; the term of each such agreement; the
number of tickets sold under each such agreement; the amount of the deposit
received under each such agreement; the dates on which all subsequent payments
are to be made under each such agreement; and the suite or club seat location,
as the case may be, assigned to and accepted by that suite or club seat
purchaser. The Sales Report shall specifically identify all tickets, club seats,
suites and other viewing rights that have been sold by inclusion in sponsorship,
promotional, naming rights, media or other packages; that have been sold to any
affiliate or employee (provided that employee names or names of tribal members
need not be provided) of the Team Member, the Authority or the Tribe; or that
have been issued for less than listed price.

 

(c) Not later than 30 days following the date of this Agreement, the Team Member
shall furnish to the President, following consultation with the WNBA Marketing
and Team Business Operations Department, a proposed Marketing and Team Business
Operations Plan (the “MTBO Plan”) with respect to (i) all items to be sold by
the Team Member, including all sponsorships, media rights and naming rights (but
excluding the items covered by the Ticket Plan), (ii) the Team Member’s proposed
public relations, community relations, advertising and promotional activities,
and (iii) the Team Member’s proposed hiring and staffing of employees, which
shall be reasonably satisfactory to the President. If the President determines
that any aspects of the proposed MTBO Plan are unsatisfactory the President
shall advise the Team Member of the deficiencies by notice given within fifteen
days after the MTBO Plan is furnished and the Team Member shall correct those
deficiencies within the fifteen day period following such notice. The Team
Member shall operate in accordance with the approved MTBO Plan through its first
League season, shall provide bi-monthly progress reports beginning January 31,
2003 and shall otherwise conduct its marketing and business operations in a
manner reasonably satisfactory to the President.

 

5.2    League Rules.    The Team Member and the Authority shall at all times
comply, and shall cause the Tribe and each person or entity controlled by,
controlling or under common control with the Team Member, the Authority or the
Tribe, and each of its (and their) directors, officers and employees, and any
person having a direct or indirect interest (excluding individual members of the
Tribe) in such person or entities (collectively, the “Significant Team Member
Affiliates”), to comply with the League Rules adopted by or with the approval or
authorization of the Board (including, without limitation, rules related to the
availability of the Arena of dates for home games, amenities for fans and
specifications for playing or telecasting League games). The “League Rules”
shall consist of The WNBA Operations Manual, The WNBA Team Marketing Guidelines
and The WNBA Broadcast Manual, the WNBA LLC Agreement, and all other rules,
regulations, memoranda, resolutions

 

9



--------------------------------------------------------------------------------

and agreements (including all broadcast and collective bargaining agreements) of
WNBA, the other League Entities or any of their respective affiliates, in each
case as they may be amended or modified from time to time by or with the
approval or authorization of the Board (collectively, “League Rules”). Copies of
the current League Rules have been provided to the Team Member. Each of the Team
Member and the Authority represents, warrants and agrees that it has had an
opportunity to review such League Rules, regards them as fair and reasonable and
will not challenge, and shall cause its Significant Team Member Affiliates not
to challenge, their enforceability at any time or in any forum. The League Rules
shall govern, among other things, (i) the acquisition, assignment, trade,
termination, waiver or other disposition of players; (ii) training camps and
exhibition games; (iii) scheduling of game times and dates; (iv) game and
courtside equipment and arena signage; (v) game presentation and entertainment;
(vi) game operations, including obligations with respect to game officials,
physicians and visiting teams; (vii) ticket distribution policies; (viii) player
appearances; (ix) team travel; (x) insurance obligations; (xi) security at
League games; (xii) public and media relations, including required and
prohibited communications and media access; (xiii) broadcasting and arena
specifications, including lighting and camera locations; (xiv) camera visible
signage and other enhancements, such as pole pads, photo vests and seatbacks;
(xv) required floor markings; (xvi) Local Radio, Local Sponsorship and Local
Television guidelines; (xvii) post-season play; (xiii) restrictions on team
indebtedness (it being acknowledged that current League Rules do not restrict
team indebtedness that is not Secured Indebtedness); (xix) misconduct by team
owners and their affiliates; (xx) playoff and championship formats; (xxi)
division and conference alignments; and (xxii) team marketing. Each of the Team
Member and the Authority agrees not to take or support, and to cause its
Significant Team Member Affiliates not to take or support, any position or
action that may violate or be inconsistent with any League Rule or right of any
League Entity or any other League team.

 

5.3    Management.    The Team Member shall furnish to the President not later
than (a) 30 days following the date of this Agreement, the names of the Team
Member’s Governor, Alternate Governors and president/chief operating officer,
(b) February 14, 2003, the names of the other executives who will manage the
business and affairs of the Team Member, including the executives having the
duties generally conducted by a WNBA team chief marketing officer and director
of public relations, and (c) April 11, 2003, the name of the Team’s head coach
and the name of the executive having the duties generally conducted by a WNBA
team general manager, each of whom shall be actively engaged in the performance
of his or her duties by that date. Not later than 45 days following the date of
this Agreement, the Team Member shall hire a player to promote the Team in the
Territory in accordance with League Rules.

 

5.4    Gambling.    Without limiting the generality of Section 5.2, the Team
Member and the Authority shall not, and shall cause their affiliates (including
the Tribe) not to, directly or indirectly, engage or be interested in any
business or entity that accepts wagering on League games, NBA games, NBDL games
or any other event related to the League, the NBA, the NBDL or any other
basketball events conducted by any of their affiliates, or cause or permit any
such wagering or any wagering on any other sporting event (except for horse
racing, dog racing and Jai alai) to occur on the Mohegan Sun premises or any of
its other premises in the Territory. For this purpose, a person or entity shall
be considered to be engaged or interested in a business or entity if it (a) owns
any direct or indirect interest in the business or

 

10



--------------------------------------------------------------------------------

 

entity (but not if its interest consist solely of owning less than 5% of the
outstanding shares of a corporation whose shares are publicly traded and
registered under the Securities Exchange Act of 1934), (b) is a partner, member,
joint venturer, manager, officer, director, employee, lender, consultant or
agent, or has any other similar relationship, with that business or entity, or
(c) enters into any agreement or other transaction with that business or entity.

 

5.5    Tribal Matters.

 

(a)    The Team Member, the Authority and the Tribe shall not, and shall not
permit any of their affiliates to, directly or indirectly:

 

(i)    take any action, enter into any agreement, amend its governing documents
or adopt, enact, promulgate or otherwise place into effect any statue, law,
ordinance or rule which amends, impairs or interferes, or could amend, impair or
interfere, in any manner, with any right or remedy of any WNBA Affiliated Party
or any obligation of the Team Member, the Authority or the Tribe under this
Agreement or League Rules (it being understood and agreed that any such action,
etc. without the consent of WNBA shall be of no effect as to the WNBA and/or
such WNBA Affiliated Party or as to any obligation of the Team Member, the
Authority or the Tribe under this Agreement or League Rules); or

 

(ii)    demand, impose or receive any tax, charge, assessment, fee or other
imposition, or impose any regulatory or licensing requirement, against (x) the
Team Member or its operations, assets, properties or obligations (except for the
vendor registration requirement referred to in section 8.1(p) and any of the
foregoing which are not more onerous than those that may be imposed or assessed
by any applicable state or local government in the Area and are generally
applicable to the business operations at Mohegan Sun), (y) any WNBA Affiliated
Party or its operations, assets, properties or obligations, or (z) the
employees, officers, patrons or vendors of the Team Member or any WNBA
Affiliated Party.

 

(b)    Without limiting the generality of Section 5.5(a) above, the Team Member,
the Authority and the Tribe shall not enact any bankruptcy or similar law for
the relief of debtors that would impair, limit, restrict, delay or otherwise
adversely affect any of the rights and remedies of the WNBA Affiliated Parties
provided for in this Agreement or League Rules.

 

(c)    The Authority and the Tribe agree that upon any payment or distribution
of assets of the Team Member upon any liquidation, dissolution, winding up,
reorganization, assignment for the benefit of creditors, marshalling of assets
or any bankruptcy, insolvency or similar proceeding of or with respect to the
Team Member, the WNBA Affiliated Parties shall be entitled to receive payment in
full of all obligations owed to them under this Agreement or League Rules before
any payment or distribution is made to the Authority or the

 

11



--------------------------------------------------------------------------------

 

Tribe. The Authority and the Tribe further agree that they will not accept any
distribution or other payment from the Team Member the making of which is
prohibited under this Agreement (the Authority and the Tribe hereby agreeing
that any such payment or distribution so made will be held by them in trust for
the benefit of, and shall be paid forthwith over and delivered to, WNBA).

 

(d) The Team Member and the Authority shall refrain from asserting that the
provisions of this Agreement are not valid, binding and legally enforceable
against them, and reaffirm in writing upon request the valid, binding and
enforceable nature of the provision of this Agreement.

 

(e) The Tribe shall refrain from asserting that the provisions of this Agreement
are not valid and binding and legally enforceable against the Team or the
Authority, or that the provision of this Section 5.5 or Sections 7(e), 10(a),
10(c), 11.5, 11.6 and 11.7 are not valid and binding and legally enforceable
against it, and shall reaffirm in writing upon request the valid, binding and
enforceable nature of such provisions of this Agreement against it.

 

(f) The Team Member, the Authority and the Tribe agree that any action taken in
violation of this Agreement shall be deemed in contravention of Article XIV
(entitled Non-Impairment of Contracts) of the Constitution of the Tribe.

 

6.    League Functions; Media Functions.

 

6.1    League Functions.    The following functions (“League Functions”) shall
be performed exclusively by WNBA at its expense, which may delegate any or all
of such functions to the League Company or another designee:

 

(a)    developing and executing the League’s communications and marketing
strategies;

 

(b)    engaging, training and paying compensation and benefits for all referees;

 

(c)    subject to Section 5.2, creating, adopting, interpreting, enforcing,
amending, and establishing policies and procedures under the League Rules;

 

(d)    initiating, defending, settling or compromising all litigations,
arbitrations or other adversarial proceedings involving the League or any League
Entity, or the teams of the League generally;

 

(e)    preparing a schedule of League games;

 

(f)    providing game uniforms, warm-ups, and other game and practice apparel to
the extent provided in League Rules; and

 

12



--------------------------------------------------------------------------------

 

(g)    providing such other accounting, legal, marketing, intellectual property
and administrative services for the League and its teams as are customarily
provided by a league office of a major professional sports league.

 

6.2    Media Functions.    WNBA represents warrants and covenants to the Team
Member that the Media Company at its expense shall use its commercially
reasonable efforts exclusively to perform (or cause to be performed) the
following functions (“Media Functions”):

 

(a)    causing League games to be shown on television other than by Local
Television, and to be broadcast by radio other than Local Radio;

 

(b)    licensing Sponsorship Rights other than Local Sponsorships;

 

(c)    establishing standards to be employed in the telecast and radio broadcast
(whether local, national or otherwise) of League games and requirements to be
complied with by the team owners to facilitate the telecasting and radio
broadcasting of League games, which shall be reflected from time to time in the
League Rules;

 

(d)    maintaining relationships with League telecasters and radio broadcasters
worldwide; and

 

(e)    licensing the Intellectual Property for use by product licensees and
sponsors.

 

7.    Intellectual Property and Media Rights.

 

(a)    The Team Member acknowledges that the Media Company is the sole and
exclusive owner of all right, title and interest in and to all commercial rights
relating to the League and each of its teams (including the Team), including the
Media Rights and the Intellectual Property. WNBA shall cause the Media Company
to grant to the Team Member a license to (i) exploit the Local Radio, Local
Sponsorship and Local Television rights and (ii) use the Intellectual Property
relating exclusively to the Team, in each case in accordance with and subject to
this Agreement and League Rules.

 

(b)    The name of the Team shall be the “Connecticut Sun”. The primary Team
logo shall include the word “Sun” in the stylized font, and shall incorporate
certain elements of the tribal symbol, set forth on Exhibit A (such elements of
the tribal symbol and the word “Sun” in such stylized font being referred to as
the “Authority Symbols”). The Team Member shall, and WNBA shall cause the Media
Company to, use their respective best efforts to agree not later than 30 days
following the execution of this Agreement, on the logos, insignias, emblems,
symbols, designs (including uniform designs), colors and other identifying marks
to be used by the Team Member in connection with its Team (such Intellectual
Property, including the Team’s name, being the “Team Intellectual Property”).
Without limiting the generality of the preceding sentence, the Team Member and
the Media Company shall work jointly in creating and designing the Team
Intellectual Property, provided that the Media Company shall have final approval
over all Team Intellectual Property. The Media Company shall engage in
commercially

 

13



--------------------------------------------------------------------------------

 

reasonable activities to clear the availability of the Team Intellectual
Property in the United States, Canada and such other countries as the Media
Company deems appropriate for basketball services and other commercial and
promotional uses. The Team Member and the Authority shall not, and shall cause
their affiliates (including the Tribe) not to, use the Team Intellectual
Property, any Intellectual Property that has not been agreed to by the Media
Company, or any Intellectual Property of the Media Company in any manner, or
disclose any of the Team Intellectual Property to any other person, without the
prior written approval of the Media Company, which may withhold its approval in
its sole discretion. The Team Member shall, and WNBA shall cause the Media
Company to, use their respective best efforts to agree on an appropriate launch
and initial marketing strategy for the Team Intellectual Property, including the
date that the Team Intellectual Property is unveiled, product release, licensee
coordination and retail launch. Notwithstanding anything to the contrary in this
Agreement, the Team Member and the Authority shall not, and shall cause their
affiliates (including the Tribe) not to, launch, use or grant any right to use,
or enter into any license for the use of, any Intellectual Property, except in
accordance with the terms hereof. WNBA has delivered to the Team Member a
consent from Phoenix Suns Limited Partnership with respect to the use of the
name “Connecticut Sun” in connection with its operation of the Team.

 

(c)    The Media Company shall have the exclusive right to file applications
throughout the world to register the Team Intellectual Property as trademarks,
and shall file applications to register as trademarks the Team name, logo and
such other of the Team Intellectual Property as the Media Company deems
appropriate in Canada and the United States. Any application filed in the United
States, Canada and elsewhere in the world shall be in the name of the Media
Company. The Team Member shall take all necessary steps and supply the Media
Company upon request with any supporting materials required to obtain copyright
or trademark registrations of the Team Intellectual Property.

 

(d)    The copyright in all telecast and radio broadcasts by any means of
technology (whether now known or hereafter developed) of League games shall be
reserved to the Media Company, and, as provided in the League Rules, any and all
agreements purporting to authorize such telecasts or radio broadcasts must be
submitted to, and approved by, the Media Company and expressly made subject to
League Rules before taking effect. The Media Company shall license to the Team
Member the copyright in each Local Television broadcast of the Team’s games for
the rebroadcast of such games exclusively in the Mohegan Sun; provided that (i)
such rebroadcasts may only occur within 48 hours after the end of the applicable
game and shall be free of charge, (ii) no such rebroadcast shall occur during
any portion of a nationally televised League game, and (iii) no such rebroadcast
may be sponsored by any third party.

 

(e)    The Authority and the Tribe hereby grant to the Media Company a
royalty-free license to incorporate the Authority Symbols into the Team logo for
use as part of the Team Intellectual Property and for each of the purposes set
forth herein. Notwithstanding anything herein to the contrary, the Media Company
expressly acknowledges that the Authority Symbols constitute the intellectual
property of the Authority and the Tribe, and that the Authority and the Tribe
retain all right, title and interest in and to the Authority Symbols, subject
only to the rights granted to the Media Company and WNBA herein. Upon any
revocation or termination of the Membership, (i) the Media Company and WNBA
shall make no further use of the Authority Symbols, or any of them, alone or as
part of the Team Intellectual Property, except

 

14



--------------------------------------------------------------------------------

 

for their use in connection with the manufacture, promotion, distribution, and
sale of “retro” products, marketing activities, and electronic, broadcast and
print media that relate to the Team at the time it was owned by the Team Member;
(ii) WNBA shall continue to have the right to use the word “Sun” in connection
with a basketball team so long as such use does not contain the stylized font
contained in the Authority Symbols; and (iii) the Tribe, the Team Member and the
Authority shall not use the word “Sun” in connection with any basketball team.
Subject to the foregoing, upon revocation or termination of the Membership, the
rights to the Authority Symbols granted herein, and any goodwill generated in
connection with the use of the Authority Symbols as part of the Team
Intellectual Property, shall revert to the Authority and the Tribe.

 

8.    Representations and Warranties.

 

8.1    Representations and Warranties by the Team Member and Authority.    The
Team Member and the Authority jointly and severally represent and warrant to
WNBA that:

 

(a)    Each of the Team Member and the Authority is duly organized and validly
existing under the law of the Tribe and has the full power and authority to
enter into and perform this Agreement in accordance with its terms.

 

(b)    The execution, delivery and performance of this Agreement by the Team
Member, the Authority and the Tribe (to the extent applicable) have been duly
authorized by all necessary action of the Team Member, the Authority and the
Tribe, and this Agreement constitutes the valid and binding obligation of the
Team Member, the Authority and the Tribe (to the extent applicable), enforceable
against each of them in accordance with its terms, except as may be limited by
bankruptcy, insolvency or other similar laws affecting the enforcement of
creditors’ rights in general and subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

(c)    The execution, delivery and performance of this Agreement by the Team
Member, the Authority and the Tribe (including the use of the Team Intellectual
Property) will not (i) conflict with the certificate of incorporation, bylaws or
other governing documents of the Team Member, the Authority or the Tribe, and
will not conflict with or result in the breach or termination of, or constitute
a default under, any lease, agreement, commitment or other instrument, or any
order, judgment or decree, to which the Team Member, the Authority or the Tribe
is a party or by which the Team Member, the Authority or the Tribe is bound, or
(ii) constitute a violation by the Team Member, the Authority or the Tribe of
any law or regulation applicable to it. No consent, approval or authorization
of, or designation, declaration or filing with, any governmental authority is
required on the part of the Team Member, the Authority or the Tribe in
connection with the execution, delivery and performance of this Agreement,
except for any of the foregoing from the Tribe, which have been obtained.

 

(d)    Schedule 8(d) contains a true and complete list of all of the individuals
and entities that directly or indirectly own interests in the Team Member
(including the beneficiaries and trustees of any trusts but excluding members of
the Tribe), and their respective percentage ownership interests in the Team
Member and each intermediate entity. The Team Member directly owns the
Membership and directly owns or has the right to use all

 

15



--------------------------------------------------------------------------------

 

other assets to be used in or related to the ownership and operation of the
Membership. The Authority owns the Arena.

 

(e)    There are no options, warrants, rights or convertible securities of any
kind entitling any person or entity to acquire, directly or indirectly, any
shares, partnership interests, membership interests, debt instruments or other
economic rights in the Team Member or the Authority, nor does the Team Member or
the Authority have any obligation to issue any such options, warrants, rights or
convertible securities. The Authority is an instrumentality of the Tribe created
by an ordinance enacted by the Mohegan Tribal Council. Neither the Authority nor
the Tribe is holding its direct or indirect interest in the Team Member or
rights under the Governing Documents for the benefit of any other person or
entity (other than members of the Tribe). Neither the Authority nor the Tribe
presently has any intention of, or agreement or arrangement with respect to,
selling, relocating or otherwise transferring any of its direct or indirect
interests in the Team Member or any of the assets of the Team Member.

 

(f)    The Team Member has furnished to WNBA true, correct and complete copies
of all material agreements and other documents affecting the ownership, control,
right to Transfer direct or indirect interests in, financing and management of
the Team Member (including its certificate of formation and limited liability
company agreement) (the “Governing Documents”). Except as provided in the
Governing Documents, there are no material agreements, arrangements or
understandings, whether written or oral, among the Team Member, the Authority or
the Tribe relating to the ownership, control, management, right to transfer
direct or indirect interests in, or financing of the Team Member, the Authority
or the Tribe.

 

(g)    No suit, action or other proceeding, and no investigation of which the
Team Member, the Authority or the Tribe has knowledge, which reasonably could be
expected to have a material adverse effect on the financial condition, business,
operations, prospects or public image of the Team Member, its Team, the
Authority or the Tribe (or any of the League Entities or other League teams), is
pending (or has been threatened) against or is affecting the Team Member, the
Authority or the Tribe, at law or in equity, or before any court, administrative
agency, board, bureau, commission or other body or instrumentality, nor is there
any order, judgment or decree which could reasonably be expected to have such a
material adverse effect outstanding against the Team Member, the Authority or
the Tribe.

 

(h)    In entering into this Agreement, neither the Team Member nor the
Authority or the Tribe, nor any person or entity acting as a representative of
any of them, has relied upon any representation or statement by, or the work
product of, any person purporting to represent or advise any of the League
Entities, except as expressly contained in this Agreement. Without limiting the
generality of the preceding sentence, the League Entities and their
representatives and advisors have not made any representations or warranties
assuring the Team Member, the Authority or the Tribe that the Team Member will
be able to earn a profit or that any League Entity will repurchase the
Membership or otherwise provide any financial assistance to the Team Member.
Each of the Team Member and the Authority acknowledges that it has been given a
full opportunity to examine to its satisfaction the material records and
documents of the League Entities (or summaries thereof), as amended to date, and
any other relevant documents the Team Member has requested.

 

16



--------------------------------------------------------------------------------

(i)    The Team Member and each of the Authority and the Tribe is in compliance
with all applicable laws, except where any failure to comply with such laws,
either individually or in the aggregate, could not reasonably be expected to
have a material adverse effect on the financial condition, business, operations,
prospects, or public image of the Team Member, its Team or the Authority or the
Tribe, or an adverse effect upon any of the League Entities or League teams.

 

(j)    Neither the Team Member nor the Authority or the Tribe has used any
broker or finder, nor have any acts or omissions by the Team Member, the
Authority, the Tribe or their agents given rise to any liability on their part
or on the part of any of the League Entities for any brokerage fees, commissions
or finders’ fees in connection with the transactions contemplated in this
Agreement.

 

(k)    None of the assets of the Team Member (including the Membership) or
direct or indirect ownership interests in the Team Member are pledged to secure
the indebtedness or obligations of any person or entity.

 

(l)    All information furnished by or on behalf of the Team Member, the
Authority and the Tribe to the League Entities in connection with the
transaction contemplated by this Agreement is true and correct in all material
respects and has not contained any material misstatement or omitted any material
statement which would make such information not misleading.

 

(m)    The Team Member and the Authority have sufficient resources for the
payment of each installment of the expansion fee payable under Section 4 and the
start-up costs associated with the operation of the Team.

 

(n)    The Authority has provided to WNBA a copy of its most recent Form 10-K
filed with the Securities and Exchange Commission which contains audited balance
sheets of the Authority as of the three most recently ended fiscal years,
together with the related audited statements of income, changes in
shareholders’, partners’ or members’ equity and cash flows for the years then
ended, and the notes and schedules to those financial statements. Except as
stated therein or in the reports thereon, all of the financial statements
contained in such Form 10-K have been prepared in accordance with generally
accepted accounting principles applied on a consistent basis, are in accordance
with the books and records of the applicable entity and fairly present, in all
material respects, the financial position and the results of operations of the
applicable entity as of the dates and for the periods indicated. The Team Member
is a newly formed entity and does not have any assets or liabilities, other than
its rights and obligations under this Agreement, and has not had any revenues or
expenses.

 

(o)    The Mohegan Sun and all other properties owned (in whole or in part) or
controlled by the Authority, the Tribe or their affiliates do not accept
wagering on League games, NBA games, NBDL games or any other sporting event,
except for horse racing, dog racing and Jai alai.

 

(p)    Except for vendor registration requirements with the Mohegan Tribal
Gaming Commission which are applicable to the Team Member, the Team

 

17



--------------------------------------------------------------------------------

 

Member and, by virtue of this Agreement and the transactions contemplated
hereby, the League Entities, and their respective businesses, assets, employees,
officers, directors and managers, are not subject to any law, rule, regulation,
ordinance, order or agreement relating specifically or uniquely to gaming with
any governmental authority, including any such law, etc. that would impose a
licensing requirement on any such individuals or entities (other than the vendor
registration requirement applicable to the Team Member).

 

8.2    Representation and Warranties by WNBA. WNBA represents and warrants to
the Team Member that:

 

(a)    Each of WNBA, the Media Company and the League Company is a limited
liability company duly organized and validly existing under the law of the State
of Delaware and WNBA has the full power and authority to enter into and perform
this Agreement in accordance with its terms.

 

(b)    The execution, delivery and performance of this Agreement by WNBA have
been duly authorized by all necessary action of WNBA and this Agreement
constitutes the valid and binding obligation of WNBA enforceable against it in
accordance with its terms, except as may be limited by bankruptcy, insolvency or
other similar laws affecting the enforcement of creditors’ rights in general and
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

(c)    The execution, delivery and performance of this Agreement by WNBA, and
the performance by the Media Company of the Media Functions and the League
Company of the League Functions, will not (i) conflict with the certificate of
formation or the limited liability company agreement of WNBA, the Media Company
or the League Company, and will not conflict with or result in the breach or
termination of, or constitute a default under, any lease, agreement, commitment
or other instrument, or any order, judgment or decree to which WNBA, the Media
Company or the League Company is a party or by which WNBA, the Media Company or
the League Company is bound, or (ii) constitute a violation by WNBA, the Media
Company or the League Company of any law or regulation applicable to it.

 

(d)    WNBA has furnished to the Team Member true, correct and complete copies
of the limited liability company agreements of each of WNBA, the Media Company
and the League Company.

 

(e)    There is no lawsuit or other legal proceeding pending against any of
WNBA, the Media Company or the League Company that could reasonably be expected
to be material to the decision of the Team Member whether or not to enter into
this Agreement.

 

(f)    WNBA and its affiliates have not used any broker or finder, nor have any
acts or omissions by WNBA or its agents or affiliates given rise to any
liability on its part or on the part of the Team Member or the Authority for any
brokerage fees, commissions or finders’ fees in connection with the transactions
contemplated by this Agreement.

 

(g)    WNBA has delivered to the Team Member true and complete copies of the
financial statements listed on schedule 8.2. The financial statements

 

18



--------------------------------------------------------------------------------

 

referred to on schedule 8.2 for the year ended September 30, 2002 have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis and fairly present in all material respects the financial
position and the results of operations of the applicable entities as of the
dates and for the periods indicated subject to additional non-material audit
adjustments. Since September 30, 2002, there has been no material adverse change
in the financial condition of the League Entities taken as a whole, except for
the off-season operating loss previously disclosed in writing to the Team.

 

(h)    Except as described in Section 2.2(a)(v) and as provided in League Rules,
no League Entity is currently party to any sponsorship contract that limits the
ability of the Team Member to license Local Sponsorships.

 

9.    Release and Indemnification.

 

(a)    Each of the Team Member and the Authority, on its own behalf and on
behalf of its affiliates (including the Tribe), successors and assigns, hereby
releases and forever discharges WNBA, each other League Entity, each of the WNBA
members and their respective predecessors, affiliates, successors and assigns,
and each of their respective past, present and future, direct and indirect,
directors, officers, trustees, employees, agents, owners, partners, members,
managers, shareholders and governors (collectively, including WNBA and the other
League Entities, the “WNBA Affiliated Parties”), from all actions, causes of
action, suits, debts, losses, costs, controversies, damages, liabilities,
judgments, claims, and demands whatsoever, in law, admiralty or equity relating
to the League, any League Entity, the NBA or any entity controlled by or under
common with the NBA (collectively, “Claims”), known or unknown and arising out
of or relating to facts or circumstances existing on or prior to the date of
this Agreement, that the Team Member or the Authority (or their affiliates,
including the Tribe) ever had, now has or hereafter can, shall or may have
against any of the WNBA Affiliated Parties, except for Claims for breach of this
Agreement or the WNBA LLC Agreement. The Team Member and the Authority jointly
and severally represent and warrant to WNBA that none of the Claims purportedly
released under the prior sentence has been Transferred to any other party.

 

(b)    Each of the Team Member and the Authority, on its own behalf and on
behalf of its affiliates (including the Tribe), successors and assigns,
covenants not to sue or assert or support any Claim, against, and agrees to
cause its affiliates (including the Tribe) not to sue or assert or support any
Claim against, any WNBA Affiliated Party in connection with the transactions
contemplated by this Agreement or any other matter pertaining to any League
Entity or the League, in each case whether the acts, omissions, facts or
circumstances giving rise to the potential suit or Claim arose, occurred or
existed on or prior to the date of this Agreement or arise, occur or exist after
the date of this Agreement; provided that the foregoing shall not prohibit
Claims for breach of this Agreement or the WNBA LLC Agreement.

 

(c)    The Team Member and the Authority jointly and severally shall indemnify
and hold harmless each of the WNBA Affiliated Parties from and against all
actions, causes of action, suits, debts, obligations, losses, damages, amounts
paid in settlement, liabilities, costs and expenses (including interest,
penalties and reasonable attorneys’ fees and expenses) (collectively, “Losses”)
resulting to, imposed upon, asserted against or incurred by any WNBA

 

19



--------------------------------------------------------------------------------

Affiliated Party (including in any action between the Team Member, the Authority
or the Tribe and any WNBA Affiliated Party) in connection with or arising out of
(i) the transactions contemplated by this Agreement or any transactions or other
acts or occurrences relating to those transactions, except to the extent the
Losses result from the fraud, breach of contract or intentional misconduct of
the WNBA Affiliated Parties, (ii) any breach or misrepresentation by the Team
Member, the Authority or the Tribe under this Agreement or League Rules, or
(iii) any act or omission (or alleged act or omission), whether on, prior to or
after the date of this Agreement, by or on behalf of the Team Member, the
Authority, the Tribe or any of their past, present or future affiliates
(including any Claim brought by the Tribe or any of its affiliates in
contravention of Section 9(a) or (b)), except for any act or omission
specifically required by League Rules. Upon the request of WNBA, the Team Member
and the Authority shall advance to the applicable WNBA Affiliated Parties an
amount equal to any Losses as those Losses are incurred.

 

10.    Transfers and Encumbrances.

 

(a)    The Team Member may not Transfer the Membership or any other WNBA-related
asset (including any of its rights under this Agreement or any Transfer to any
affiliate of the Team Member), and neither the Authority nor the Tribe may
Transfer any direct or indirect ownership interest in the Team Member (whether
or not contemplated by the Governing Documents), except as provided in the WNBA
LLC Agreement (including the requirement to make a Special Contribution to WNBA
upon certain Transfers as provided in Section 11.3 thereof).

 

(b)    The Team Member and Authority shall cause all assets, rights and
agreements relating to the ownership and operation of the Membership and the
Team to be owned and entered into directly by the Team Member (or with respect
to the Arena shall cause the Team Member to have rights to use them), subject to
any Transfer approved in accordance with Section 10(a).

 

(c)    Neither the Team Member, the Authority nor the Tribe may at any time
enter into or be a party to any agreement or arrangement that provides for or
permits the incurrence or existence of any indebtedness secured, directly or
indirectly, wholly or in part, by any interest in or asset of the Team Member,
including the Membership and the Team Member’s interest in WNBA (“Secured
Indebtedness”), without complying with the League Rules applicable to the
incurrence of such indebtedness, including the requirement that the amount and
terms of any such indebtedness and security and the parties providing the funds
and being granted the security, be approved by the Board, which approval may be
withheld in the Board’s sole discretion. Upon obtaining the approval of the
Board to incur Secured Indebtedness, the Team Member, the applicable owners and
the applicable lender(s) shall execute and deliver an agreement with WNBA, in
form and substance satisfactory to WNBA and WNBA counsel, which among other
things will restrict the rights and remedies of the Team Member, the owners and
their lenders both before and after a default and upon a foreclosure. The Team
Member shall comply with any other restrictions on indebtedness contained in the
League Rules.

 

20



--------------------------------------------------------------------------------

 

11.    Miscellaneous.

 

11.1    Notices.    Any notice or other communication under this Agreement shall
be in writing and shall be considered given when delivered personally or sent by
facsimile, or one day after being sent by a reputable overnight courier, to the
applicable party at the address or facsimile number set forth below its name on
the signature page to this Agreement (or at such other address or facsimile
number as that party may specify by notice to the other).

 

11.2    Complete Agreement; Amendment.    This Agreement contains a complete
statement of the arrangements between the parties with respect to its subject
matter, supersedes all prior agreements and understandings between them with
respect to that subject matter. This Agreement cannot be changed or terminated
orally, except that provisions of this Agreement that are applicable to the
League teams generally may be amended by the Board without the approval of or
other action by the Team Member.

 

11.3    Expenses.    Each party shall bear its own expenses (including the fees
and disbursements of its attorneys and accountants) incurred in connection with
the negotiation and preparation of this Agreement and, except as expressly set
forth in this Agreement, in connection with all obligations required to be
performed by it under this Agreement.

 

11.4    Governing Law.    The internal law of the State of New York shall govern
and be used to construe this Agreement without giving effect to the conflicts of
law provisions thereof (other than Section 5-1401 of the New York General
Obligations Law).

 

11.5    Waiver of Sovereign Immunity; Consent to Jurisdiction.

 

(a)    The Team Member and the Authority hereby expressly, unequivocally and
irrevocably waive sovereign immunity (and any defense based thereon) from any
suit, action or proceeding against them or from any legal process (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution, execution, exercise of contempt powers, or otherwise) in any forum,
arising out of or in connection with this Agreement and the League Rules and the
transactions contemplated hereby and thereby, provided that (i) the waiver
contained in this clause (a) is expressly limited to actions against the Team
Member and/or the Authority and (ii) any recovery upon any judgment resulting
therefrom shall be limited to recovery against the assets and revenues of the
Team Member and the Authority.

 

(b)    The Tribe hereby expressly, unequivocally and irrevocably waives its own
sovereign immunity (applicable to itself as an Indian tribal nation) (and any
defense based thereon) from any suit, action or proceeding against it or from
any legal process (whether through service of notice, attachment prior to
judgment, attachment in aid of execution, execution, exercise of contempt
powers, or otherwise) in any forum, with respect to the covenants of the Tribe
set forth in this Agreement, it being expressly understood that (1) the waivers
and consents contained in this clause (b) are not limited to actions against the
Team Member and the Authority, (2) any action described in this clause (b) may
be brought against the

 

21



--------------------------------------------------------------------------------

 

Tribe, and (3) any recovery upon any judgment resulting from any such action may
be had against the assets and revenues of the Tribe in a manner consistent with
Section 11.7.

 

(c)    Each of the Team Member, the Authority and the Tribe hereby consents to
the jurisdiction of the courts of the State of Connecticut, the courts of the
United States, and the courts of any other state which may have subject matter
jurisdiction, over any such action and over the Team Member, the Authority and
the Tribe. The Team Member, the Authority and the Tribe hereby waive any
objection that they may now or hereafter have to the venue of any such suit or
any such court or that such suit is brought in an inconvenient forum.

 

(d)    The Team Member, the Authority and the Tribe further expressly,
unequivocally and irrevocably waive any right they may have to claim that the
Mohegan Tribe Gaming Disputes Court or any other tribal court (“Tribal Court”)
has jurisdiction over any dispute arising out of or in connection with this
Agreement or League Rules. In addition, WNBA shall not be required to exhaust
any remedies it may have had in any Tribal Court before exercising its rights
under this Agreement or League Rules.

 

(e)    The waivers and consents described in this section shall inure solely to
the benefit of WNBA (and its successors and assigns) and each other person who
is entitled to the benefits of this Agreement and League Rules (including the
WNBA Affiliated Parties as provided in section 9) as expressly set forth herein
or therein. The waivers of sovereign immunity and consents to jurisdiction
contained in this section shall apply to any action instituted by WNBA against
any of the Team Member, the Authority or the Tribe for any legal or equitable
remedy, including the right to specific performance, money damages, injunctive
relief or declaratory relief. Notwithstanding any other provision of law or
canon of construction, the Team Member, the Authority and the Tribe intend this
waiver of sovereign immunity to be interpreted liberally to permit the full
litigation or arbitration of disputes arising under or out of this Agreement and
the League Rules.

 

11.6    WNBA Covenant.    In any action or proceeding against the Team Member or
the Authority to enforce the provisions of this Agreement which is not also an
action or proceeding against the Tribe, the WNBA, on its own behalf and on
behalf of the WNBA Affiliated Parties, agrees that they shall have no recourse
to the Tribe or to assets not owned by the Team Member of the Authority. In any
action or proceeding to enforce this Agreement which includes the Tribe, the
WNBA, on its own behalf and on behalf of the WNBA Affiliated Parties, agrees
that they shall, to the extent then permitted by applicable law, take
commercially practicable steps to enforce any claim for damages awarded to such
party by any court, tribunal, arbitrator or other decision maker against the
Team Member or the Authority (or their respective assets) prior to taking
general recourse to the Tribe or assets not owned by the Team Member or the
Authority. The provisions of this Section 11.6 shall not be construed (a) to
create any recourse on the part of the WNBA (or the WNBA Affiliated Parties)
against the Tribe, its assets or revenues except to the extent of any breach of
the Tribe’s own covenants or agreements set forth in Sections 5.5, 7(e), 10(a),
10(c), 11.5, 11.6 and 11.7, or (b) to require exhaustion by the WNBA (or such
WNBA Affiliated Parties) of any remedies against Team Member or the Authority or
their assets prior to having recourse, in the proper case, against the Tribe and
its assets.

 

22



--------------------------------------------------------------------------------

 

11.7    Arbitration Reference.

 

(a)    Mandatory Arbitration. At the option of WNBA, any controversy or claim
arising out of or relating to this Agreement, the League Rules or any agreement
or instrument relating hereto or delivered in connection herewith, and any claim
based on or arising from an alleged tort, shall be determined by arbitration.
The arbitration shall be conducted in New York, New York in accordance with the
United States Arbitration Act (Title 9, U.S. Code), notwithstanding any choice
of law provision in this Agreement, and under the Commercial Rules of the
American Arbitration Association (AAA). The arbitrators shall give effect to
statutes of limitation in determining any claim. Any controversy concerning
whether an issue is arbitrable shall be determined by the arbitrators. Judgment
upon the arbitration award may be entered in any court having jurisdiction. The
institution and maintenance of an action for judicial relief or pursuit of a
provisional or ancillary remedy shall not constitute a waiver of the right of
any party, including the plaintiff, to submit the controversy or claim to
arbitration if any other party contests such action for judicial relief or if
the court refuses jurisdiction over the matter.

 

(b)    Provisional Remedies. No provision of this section shall limit the right
of any party to this Agreement to exercise self-help remedies such as setoff or
to obtain provisional or ancillary remedies from a court of competent
jurisdiction before, after or during the pendency of any arbitration or other
proceeding. The exercise of a remedy does not waive the right of either party to
resort to arbitration.

 

(c)    Specific Enforcement Representation. The Team Member, the Authority and
the Tribe represent and warrant to WNBA that this section is specifically
enforceable against the Team Member, the Authority and the Tribe by WNBA.

 

(d)    The Team Member, the Authority and the Tribe represent and warrant to
WNBA that, to the extent that any dispute among the parties to this Agreement is
initiated in or referred to any Tribal Court, (i) such Tribal Court lacks
discretion to refuse to compel arbitration (if elected) among the parties to the
dispute, and (ii) such Tribal Court is obligated to honor and enforce any award
by the arbitrator, without review of any nature by such Tribal Court.

 

(e)    Nothing in this Agreement shall be construed to limit or affect in any
way any of the provisions of the League Rules that require arbitration before
the President of certain disputes.

 

11.8    Relationship Created.    Neither WNBA nor any other League Entity is a
partner, joint venturer or principal and agent with the Team Member, and nothing
in this Agreement shall be construed so as to create any of those relationships
or to impose any liability as such on any of them, or to grant any party the
right to bind the other without the other’s prior written consent.

 

11.9    No Third-Party Beneficiaries.    This Agreement is solely for the
benefit of the parties hereto and the League Entities and nothing in this
Agreement shall be deemed to create any third-party beneficiary rights in any
person or entity not a party to this

 

23



--------------------------------------------------------------------------------

Agreement other than the League Entities and, with respect to the provisions of
Section 9, the WNBA Affiliated Parties.

 

11.10    Separability.    If any provision of this Agreement shall be deemed
invalid or unenforceable by any court having jurisdiction, the court shall have
the discretion to modify the provision to the extent necessary to make it valid
or enforceable and the provision (as so modified), and the balance of this
Agreement, shall remain in effect and shall be enforced to the maximum extent
permitted by law.

 

11.11    Failure to Take Action; Waiver.    The failure by any party to seek
redress for violation of, or to insist upon the strict performance of, any
provisions of this Agreement shall not prevent a subsequent act, which would
have originally constituted a violation, from having the effect of an original
violation. All waivers must be in writing.

 

11.12    League Advisors.    Each of the Team Member and the Authority
acknowledges that from time to time it and one or more of the League Entities
will jointly retain one or more law firms or experts to represent and advise
them (“League Advisors”). The Team Member and the Authority, on their own behalf
and on behalf of their affiliates (including the Tribe) agree and consent to the
representation of the League Entities and the other WNBA members by League
Advisors in connection with any and all controversies and disputes, including
any litigation or other adversarial proceeding adverse to the Team Member or the
Authority or the Tribe. In any such adverse representation, the current or prior
representation of the Team Member, the Authority or the Tribe by that League
Advisor, and the information that was conveyed to that League Advisor in the
course of such representation, shall not be asserted as, and shall not
constitute, a basis to disqualify that League Advisor from the adverse
representation.

 

11.13    Further Action.    Each party shall execute and deliver such additional
documents and instruments, and shall perform such additional acts, as may be
necessary or appropriate to carry out the terms of this Agreement.

 

11.14    Breach.    In the event of any breach by the Team Member, the Authority
or the Tribe of any of the provisions of this Agreement (including Section 5.4),
in addition to all other legal and equitable rights and remedies available to
the League Entities, such breach shall constitute a failure to fulfill a
contractual obligation within the meaning of Section 15.1(d) of the WNBA LLC
Agreement.

 

11.15    Time of Essence.    Time shall be of the essence with respect to the
performance by the parties of their obligations under this Agreement.

 

11.16    Confidentiality.    The Team Member and the Authority shall, and shall
cause their affiliates (including the Tribe) to, at all times maintain the
confidentiality of this Agreement and any other information they may receive
from the League Entities, and shall not, and shall cause their affiliates
(including the Tribe) not to, furnish copies or make disclosure thereof to any
third party (other than lenders, accountants and attorneys who are obligated to
maintain confidentiality with respect to such matters), or file copies or make
disclosure thereof with any court or governmental or regulatory authority other
than the Tribe

 

24



--------------------------------------------------------------------------------

 

and its agencies and instrumentalities, without the prior consent of the
President. If the Team Member or the Authority (or any of their affiliates) is
required by applicable law to file this Agreement or to make disclosure of any
such information with any governmental or regulatory authority, each of the Team
Member and the Authority shall use its best efforts (and take such steps as WNBA
reasonably shall request) to obtain the maximum degree of confidential
treatment. If the Team Member or the Authority (or any of their affiliates) is
required by legal process to disclose any portion of this Agreement or to make
disclosure of any such information, each of the Team Member and the Authority
shall promptly notify the President and shall cooperate in any efforts of WNBA
to obtain a protective order or other reasonable assurance that confidential
treatment will be accorded to the applicable material or information. If, in the
absence of a protective order, the Team Member or the Authority (or any of their
affiliates) is compelled as a matter of law to disclose any portion of this
Agreement or to make disclosure of any such information, it shall disclose to
the party compelling disclosure only the material or information that is
required by law to be disclosed. WNBA acknowledges that it has been advised by
the Authority that the Authority is required by applicable law to file a Form
8-K with the Securities Exchange Commission that discloses the terms and
attaches a copy of this WNBA Membership Agreement. WNBA consents to such filing,
provided that it shall have an opportunity to approve the Form 8-K before
filing, such approval not to be unreasonably withheld or delayed.

 

11.17    Headings, etc.    The headings and subheadings in this Agreement are
included for convenience and identification only and are in no way intended to
describe, interpret, define or limit the scope, extent or intent of this
Agreement or of its provisions. The term “including”, whenever used in any
provision of this Agreement, means including but without limiting the generality
of any description preceding or succeeding that term.

 

11.18    Guarantee.    The Authority guarantees the payment and performance of
all of the obligations of the Team Member under this Agreement and League Rules.

 

11.19    Counterparts.    This Agreement may be executed in one or more
counterparts, all of which together shall constitute one instrument.

 

25



--------------------------------------------------------------------------------

 

11.20    No Personal Liability.    No director, officer, office holder,
employee, agent, representative or member of the Team Member, Authority or
Tribe, as such, shall have any liability for any of the obligations of the Team
Member, Authority or Tribe under this Agreement or for any claim based upon, in
respect of, or by reason of such obligations or their creation, provided that
the foregoing limitation is not intended to limit the liability of any of the
foregoing to the extent such individuals are expressly subject, in their
individual capacity, to League Rules.

 

WNBA, LLC

By:

 

/s/ Valerie B. Ackerman

   

--------------------------------------------------------------------------------

Name:    Valerie B. Ackerman

Title:      President

Address for Notices: 100 Plaza Drive

                                      Secaucus, New Jersey 07094

Facsimile No. for Notices: (201) 974-6702

 

 

 

MOHEGAN BASKETBALL CLUB LLC

By:

 

/s/ Jeffrey E. Hartmann

   

--------------------------------------------------------------------------------

Name:    Jeffrey E. Hartmann

Title:      Manager

Address for Notices: One Mohegan Sun Boulevard
                                     Uncasville, CT 06382

Facsimile No. for Notices: (860) 862-5995

 

26



--------------------------------------------------------------------------------

 

MOHEGAN TRIBAL GAMING AUTHORITY

By:

 

/s/ Jeffrey E. Hartmann

   

--------------------------------------------------------------------------------

Name:    Jeffrey E. Hartmann

Title:      Executive Vice President

Address for Notices: One Mohegan Sun Boulevard
                                     Uncasville, CT 06382

Facsimile No. for Notices: (860) 862-5995

 

 

 

MOHEGAN TRIBE OF INDIANS OF CONNECTICUT (solely for the purposes of Sections
5.5, 7(e), 10(a), 10(c), 11.5, 11.6 and 11.7 of this Agreement)

By:

 

/s/ Mark F. Brown

   

--------------------------------------------------------------------------------

Name:    Mark Brown

Title:      Chairman

Address for Notices: 5 Crow Hill Road

                                     Uncasville, CT 06382

Facsimile No. for Notices: (860) 862-6153

 

27



--------------------------------------------------------------------------------

 

Exhibit A

 

 

 

 

 

LOGO [g36240g42z87.jpg]

 

28



--------------------------------------------------------------------------------

 

Schedule 8(d)

 

The Authority is a wholly-owned instrumentality of the Tribe.

 

The Team Member is a wholly-owned subsidiary of the Authority.

 

29



--------------------------------------------------------------------------------

 

Schedule 8.2

 

Audited Consolidated Financial Statement and Supplemental Schedule of NBA
Development, LLC and Subsidiaries as of and for the years ended September 30,
2001 and 2000 with Report of Independent Auditors.

 

Consolidated Financial Statement and Supplemental Schedule of NBA Development,
LLC and Subsidiaries as of and for the years ended September 30, 2002 and 2001
(audit pending).

 

30